Colt, J.
The first instruction asked for was given substantially as requested. The jury must have found, under all the instructions given, that the injury was caused by the negligence of the servant of the defendant, either in being upon the wrong side of the road at the time of the collision, or in neglecting to turn to the right on meeting the plaintiff; and that the plaintiff was in the exercise of ordinary care at the time, having due reference to his disability as a one-armed man. The verdict must stand, unless there is something in the point taken, that, as the negligence complained of consisted in a violation of the law of the road, the only remedy is under the provisions of the statute, Gen. Sts. c. 77.
It was held in Goodhue v. Dix, 2 Gray, 181, that under this statute a master was not liable for damages sustained by any party by reason of the servant’s omission to drive to the right of the middle of the road when meeting another vehicle. The *316omission to drive according to the rule given is made a crimina, offence, and subjects the party by whom it is committed to damages resulting therefrom. But the language of the statute limits the responsibility for damages to the party who is guilty of the offence. In the case cited, the action was founded upon the provisions of the statute. This action is founded upon the common law liability. The declaration is general in its terms, alleging an injury occasioned by the defendant’s negligence. And at common law a master is held for the negligent acts of the servant done in his employment. It is immaterial that the negligence consists in the violation of some penal statute. It was not intended to impair by the statute any of the ordinary remedies of the party. Where new remedies are given by statute to enable one more effectually and conveniently to enforce his rights, and intended for his benefit, its provisions, unless expressly excluding other remedies, are to be construed as cumulative rather than restrictive. Barden v. Crocker, 10 Pick. 383. Kidder v. Dunstable, 11 Gray, 342. Counter v. Couch, 8 Allen, 437. Chesley v. Smith, 1 N. H. 20.

Exceptions overruled.